Case 1:20-cv-00435-FB-VMS Document 5 Filed 01/27/20 Page 1 of 8 PagelD #: 21

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

x
MARIA VIRGINIA SEQUEIROS
Case No.: 1:20-cv-00435 (FB) (VMS)
Plaintiff,
; ANSWER TO VERIFIED
- against - : COMPLAINT
LATAM AIRLINES GROUP, S.A.,
Defendant.
xX

 

Defendant LATAM AIRLINES GROUP S.A. (“LATAM”), by and through its counsel,
Condon & Forsyth LLP, as and for its Answer to Plaintiff's Verified Complaint, states upon
information and belief as follows:

AS TO THE FIRST ALLEGED CAUSE OF ACTION

1. Denies knowledge or information sufficient to form a belief as to the truth of the
allegations contained in Paragraph 1 of the Verified Complaint.

2. Denies knowledge or information sufficient to form a belief as to the truth of the
allegations contained in Paragraph 2 of the Verified Complaint.

3. Denies the allegations contained in Paragraph 3 of the Verified Complaint.

4. Denies the allegations contained in Paragraph 4, except admits that LATAM is a
foreign corporation authorized to do business in the State of New York.

5. Denies the allegations contained in Paragraph 5, except admits that LATAM is a
business entity doing business within the State of New York.

6. Denies the allegations contained in Paragraph 6 of the Verified Complaint, except

admits that LATAM is transacting business in the State of New York.
Case 1:20-cv-00435-FB-VMS Document 5 Filed 01/27/20 Page 2 of 8 PagelD #: 22

7. Denies the allegations contained in Paragraph 7 of the Verified Complaint, except
admits that LATAM operates an airline.

8. Denies the allegations contained in Paragraph 8 of the Verified Complaint, except
admits that LATAM is a common carrier.

9. Denies the allegations contained in Paragraph 9 of the Verified Complaint.

10. Denies the allegations contained in Paragraph 10 of the Verified Complaint.

11. Denies the allegations contained in Paragraph 11 of the Verified Complaint.

12. __ Denies the allegations contained in Paragraph 12 of the Verified Complaint.

13. Denies the allegations contained in Paragraph 13 of the Verified Complaint.

14. Denies knowledge or information sufficient to form a belief as to the truth of the
allegations contained in Paragraph 14 of the Verified Complaint.

15. Denies the allegations contained in Paragraph 15 of the Verified Complaint.

16. Denies the allegations contained in Paragraph 16 of the Verified Complaint to the
extent that it contains an allegation and refers all questions of law contained in Paragraph 16 of
the Verified Complaint to the Court.

17. Denies knowledge or information sufficient to form a belief as to the truth of the
allegations contained in Paragraph 17 of the Verified Complaint.

AS TO THE SECOND ALLEGED CAUSE OF ACTION

18. Answering paragraph 18 of the Verified Complaint, Defendant LATAM repeats,
reiterates and realleges each and every admission and denial in paragraphs | through 17 of the
Answer with the same force and effect as if herein set forth in full.

19. Denies the allegations contained in Paragraph 19 of the Verified Complaint.

20. Denies the allegations contained in Paragraph 20 of the Verified Complaint.
Case 1:20-cv-00435-FB-VMS Document 5 Filed 01/27/20 Page 3 of 8 PagelD #: 23

21. Denies the allegations contained in Paragraph 21 of the Verified Complaint.
22. Denies the allegations contained in Paragraph 22 of the Verified Complaint.
AS AND FOR A FIRST AFFIRMATIVE DEFENSE
23. The Verified Complaint fails to state a cause of action against LATAM upon which
relief can be granted.
AS AND FOR A SECOND AFFIRMATIVE DEFENSE
24. The damages alleged in the Verified Complaint were not proximately caused by any
negligence, want of care, or other culpable conduct on the part of LATAM.
AS AND FOR A THIRD AFFIRMATIVE DEFENSE
25. Plaintiff's damages, if any, were caused and brought about by an intervening and
superseding cause and were not caused by LATAM or by any person for whom LATAM is
responsible.
AS AND FOR A FOURTH AFFIRMATIVE DEFENSE
26. _ Plaintiff's damages, if any, were caused or contributed to by plaintiff's own
fault, assumption of risk, and want of due care, and any liability or responsibility for damages
sustained by plaintiff is thereby barred or, in the alternative, should be apportioned in
accordance with applicable law.
AS AND FOR A FIFTH AFFIRMATIVE DEFENSE
27. Any damages awarded to plaintiff must be reduced by the amount of any collateral
source including, but not limited to, insurance, social security, workers’ compensation or employee
benefit programs, that the Court finds was, or will be with reasonable certainty, replaced or
indemnified.

AS AND FOR A SIXTH AFFIRMATIVE DEFENSE
Case 1:20-cv-00435-FB-VMS Document5 Filed 01/27/20 Page 4 of 8 PagelD #: 24

28. This Court lacks personal jurisdiction over LATAM.
AS AND FOR A SEVENTH AFFIRMATIVE DEFENSE

29. Plaintiff failed to mitigate her damages, if any, and, therefore plaintiff is barred

from recovering any such damage against LATAM.
AS AND FOR AN EIGHTH AFFIRMATIVE DEFENSE

30. That Plaintiff's claims are barred because of the failure to join necessary and

indispensable parties.
AS AND FOR A NINTH AFFIRMATIVE DEFENSE

31. To the extent that any of Plaintiff’s injuries are alleged to have occurred at any
premises or real property allegedly owned by LATAM, LATAM is not liable for the alleged
damages because LATAM does not have control over or supervision of the premises where
Plaintiff was injured.

AS AND FOR A TENTH AFFIRMATIVE DEFENSE

32. The incident and damages alleged in the Verified Complaint were caused by an
unforeseeable or unavoidable condition, occurrence, force or accident beyond the control of
LATAM and its respective employees, agents, servants or representatives and for which LATAM
is not liable or responsible.

AS AND FOR AN ELEVENTH AFFIRMATIVE DEFENSE

33. | LATAM did not have actual or constructive notice of any defect or dangerous

condition.
AS AND FOR A TWELFTH AFFIRMATIVE DEFENSE
34. The damages alleged in the Verified Complaint, if any, were the result, in whole,

or in part, of the direct and proximate negligence, want of care, or other conduct of persons, their
Case 1:20-cv-00435-FB-VMS Document 5 Filed 01/27/20 Page 5 of 8 PagelD #: 25

agents, or employees, or others unknown at this time over whom LATAM had no control at any
relevant rime hereto, and, in the event LATAM is found liable to plaintiff, which liability is
expressly denied, LATAM will be entitled to indemnification, contribution, or apportionment of
liability pursuant to applicable law.
AS AND FOR A THIRTEENTH AFFIRMATIVE DEFENSE

35. Pursuant to LATAM’s tariff on file with the United States Department of
Transportation, as well as the conditions of carriage set forth in the relevant contract of
transportation, LATAM is not liable for plaintiff, or, in the alternative, its liability is limited.

AS AND FOR A FOURTEENTH AFFIRMATIVE DEFENSE

36. Upon information and belief, the transportation out of which the subject matter of
this action arose was “international carriage” within the meaning of the Convention for the
Unification of Certain Rules for International Carriage by Air, Done at Montreal on 28 May 1999
(“Montreal Convention”), reprinted in S. Treaty Doc. 106-45, CCH Av. L. Rep. | 27, 400-59,
1999 WL 33292734, and the rights of the parties to this litigation are governed by the provisions
of said Montreal Convention.

37. | LATAM is not liable to plaintiff because the alleged injuries were not caused by an
“accident” within the meaning of Article 17 of the Montreal Convention.

AS AND FOR A FIFTEENTH AFFIRMATIVE DEFENSE

38. | LATAM repeats, reiterates, and realleges each and every allegation in Paragraph
36 of this Answer with the same force and effect as if set forth in full.

39. All or part of the damages allegedly sustained by plaintiff were caused in whole or
in part by the negligence or other wrongful act or omission of plaintiff.

40. Asa result, plaintiff's damages, if any, should be diminished in accordance with
Case 1:20-cv-00435-FB-VMS Document 5 Filed 01/27/20 Page 6 of 8 PagelD #: 26

the degree of culpability and fault attributed to plaintiff, in accordance with Article 20 of the
Montreal Convention.
AS AND FOR A SIXTEENTH AFFIRMATIVE DEFENSE

41. | LATAM repeats, reiterates, and realleges each and every allegation in Paragraph
36 of this Answer with the same force and effect as if set forth in full.

42. The liability of LATAM, if any, is limited in accordance with the provisions of
Article 21 of the Convention.

AS AND FOR A SEVENTEENTH AFFIRMATIVE DEFENSE

43.  LATAM repeats, reiterates, and realleges each and every allegation in Paragraph
36 of this Answer with the same force and effect as if set forth in full.

44, Pursuant to Article 29 of the Montreal Convention, to the extent the Complaint
contains state law causes of action, such causes of action are preempted by the Montreal
Convention.

AS AND FOR AN EIGHTHTEENTH AFFIRMATIVE DEFENSE

45. Atall times relevant to this litigation, LATAM complied with all applicable laws,
regulations and standards.

WHEREFORE, Defendant LATAM AIRLINES GROUP S.A. demands a judgment
dismissing the Verified Complaint against it in its entirety or, alternatively, a judgment limiting its
liability pursuant to the foregoing, together with the costs and disbursements of defending the within
action and all other relief which this Court deems just and proper.

Dated: New York, New York

January 27, 2020
CONDON & FORSYTH LLP

le, BtOf

By

 
Case 1:20-cv-00435-FB-VMS Document 5 Filed 01/27/20 Page 7 of 8 PagelD #: 27

TO:

Jeffrey Schietzelt, Esq.

Pena & Kahn, PLLC

1250 Waters Place, Ste. 901
Bronx, New York 10461
Attorneys for Plaintiff

MARIA VIRGINIA SEQUEIROS

Anthony U. Battista, Esq. (AB0783)
abattista@condonlaw.com

7 Times Square
New York, New York 10036
(212) 490-9100

Attorneys for Defendant
LATAM AIRLINES GROUP S.A.
Case 1:20-cv-00435-FB-VMS Document5 Filed 01/27/20 Page 8 of 8 PagelD #: 28

AFFIDAVIT OF SERVICE
STATE OF NEW YORK _ )

) ss:
COUNTY OF NEW YORK  )

Zoila Cedeno, being duly sworn, deposes and says that deponent is not a party to the action,
is over 18 years of age, and resides in Queens, New York. That on the 27% day of January, 2020
deponent served the within Answer to Verified Complaint upon:

Jeffrey Schietzelt, Esq.

Pena & Kahn, PLLC

1250 Waters Place, Ste. 901

Bronx, New York 10461

via regular mail. Notice to all counsel of record will also be sent via the Court’s electronic filing

Zoila Cedeno

 

Sworn to before me this
27" day of January, 2020

7
v7)... xxvii) XY, CNA)

rs Ney Public a

Mary Ann Reoney
Notary Public, State of New York
No. 01RO4872708
Qualified in Queens County
Commission Expires May 31, 2022
